          Case 1:20-cv-03475-LJL Document 17 Filed 09/17/20 Page 1 of 2




                                                                               September 16, 2020
Via ECF
                                         Plaintiff shall move for default by September 30, 2020. An initial
The Honorable Judge Lewis J. Liman       pretrial conference is scheduled for October 14, 2020 at 10 a.m.
United States District Court             Parties are directed to dial into the Court's teleconference line at
Southern District of New York            888-251-2909, Access Code 2123101, and follow the necessary
United States Courthouse                 prompts.
500 Pearl Street – Courtroom 15C         SO ORDERED. 9/17/2020.
New York, NY 10007

       Re:     Gavel v. Wow Payments LLC et al, No. Index No. 1:20-cv-03475-LJL
               Consent Motion to Stay and Extend Time to File for Default Judgment

Dear Honorable Judge Liman,

       This Firm has recently been retained to represent Defendants WOW Payments LLC and
Eugene Gold in the above-referenced matter. We write to request, under Federal Rule of Civil
Procedure 6(b) and this Court’s inherent authority to control the disposition of cases on its
docket, to stay and extend the time for Plaintiff to make her motion for a default judgment until
September 30, 2020. We have conferred with Plaintiff’s counsel, who consents to this motion.
As records indicates, on September 8, 2020, this Court granted Plaintiff’s request to make a
motion for a default judgment and ordered that Plaintiff make her motion by September 18,
2020.
        A stay is needed because this firm has just been retained by Defendants and, therefore,
will require time to investigate all defenses and/or options in this action, including whether to
make a motion to vacate any default. A stay is also appropriate because counsel for Plaintiff and
Defendants have initiated explorative discussions about the possibility of settlement.
       An extension is required to preserve Plaintiff’s right to make her motion for a default
judgment in case parties fail to reach a settlement or Defendants fail to file responsive pleadings
by September 30, 2020.
      This is Defendants’ and Plaintiff’s first request for the relief sought herein. We thank
Your Honor for the Court’s consideration.
                                                             Respectfully submitted,
                                                             /s/ Oleg A. Mestechkin
                                                             Oleg A. Mestechkin, Esq.

                                                 1
          Case 1:20-cv-03475-LJL Document 17 Filed 09/17/20 Page 2 of 2



                                CERTIFICATE OF SERVICE

       I hereby certify that on September 16, 2020, I served the foregoing document via

electronic filing with the Clerk of the Court using the CM/ECF filing system.


                                            /s/ Nancy Lam /.
                                            Oleg A. Mestechkin (OM4108)
                                            Wing K. Chiu, Esq. (WC5637)
                                            Nancy Lam (NL4630)
                                            MESTECHKIN LAW GROUP P.C.
                                            1733 Sheepshead Bay Rd, Suite 29
                                            Brooklyn, NY 11235
                                            Tel. (212) 256-1113
                                            Fax. (646) 365-2069
                                            om@lawmlg.com
                                            wkc@lawmlg.com
                                            nl@lawmlg.com

                                            Attorneys for Defendants WOW Payments LLC
                                            and Mr. Eugene Gold




                                               2
